Eustis, J,

delivered the opinion of the court.
This is an action instituted against the defendant, on a judgment rendered against him in the Supreme Court of the State of New-Yorlc. There were various matters of defence set up in the court below, none of which appear to us to have been established. The case presents no question of law for our consideration, except that growing out of the application of the defendant for a new trial in the court below. The motion was made after the expiration of three days after the judgment was rendered. Code of Practice, article 558. The motion was correctly overruled.
The plaintiff is entitled to interest from judicial demand, but must pay the costs of appeal.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, that the plaintiff have judgment against the defendant, for the sum of one thousand and ten dollars and seventy-six cents, with legal interest theron from the judicial demand until final payment; the plaintiff and appellee paying the costs of appeal, and the defendant and appellant, paying those of the court below.